— Judgment unanimously reversed and matter remitted to Supreme Court of Cayuga County to grant relief in accordance with the following memorandum: The petitioner has appealed from a judgment of the Supreme Court in Cayuga County which dismissed his article 78 proceeding without a hearing, in which he sought an order to compel respondent commissioner to state reasons for denying him parole. When petitioner appeared before the parole board in February, 1974 parole was denied with the statement “ held for year 2-75 Parole Board”; no further explanation or reason was provided. This court and the Federal Circuit Court of Appeals for the Second Circuit (Hew York) haye held that a prisoner denied parole must be furnished with a meaningful statement of the reasons therefor in order to insure due process requirements apd provide a basis for effective appellate review (Matter of Cummings v. Began, 45 A D 2d 222, 224; United States ex rel. Johnson v. Chairman, New York State Bd. of Parole, 363 F, Supp. 416, affd. 500 F. 2d 925, 929). This matter-should be returned, therefore, to Cayuga County Supreme Court for appropriate action (Matter of Phillips v. New York State Bd. of Parole, 46 A D 2d 1003). (Appeal from judgment of Cayuga Supreme Court in article 78 proceeding.) Present—Witmer, J. P,, Moule, Cardamone, Goldman and Del Vecchio, JJ.